Title: Account with John Barker Church, [15 June 1797]
From: Hamilton, Alexander,Church, John Barker
To: 


[New York, June 15, 1797]











  
    Dr.
    John B Church Esquire in Account with Alexander Hamilton
    Cr
  
  
    1796
    1796
  
  
    June
    6
    To Cash paid expences of my Clerk to Philadelphia to attend to execution of your Mortgage by Robert Morris
    
    
    10. 16—
    April
    8
    By Ballance of Account rendered this day
    £570. 2. 8
  
  
    
    20
    To paid J Laurance your proportion of expence of surveys
    
    
    113. 8—
    Aug
    22
    By this sum received of A Woodruff on account of Carney’s debt
    420——
  
  
    July
    7
    To your half the purchase money of Eight lots in the City of N York bought of
    
    
    
    October
    11
    By this sum received on account of Kinlocks Bond
    340. 4. 6
  
  
    
    
    I. Riley
    
    Dolls. 1000
    
    Nov.
    26
    By this sum received of Doctor Romayne
    354. 8. 10
  
  
    
    
    half expence of searching records for mortgages and Judgments
    }
       8. 12—
    
    Decr.
    13
    By this sum received of R Morris
    400——
  
  
    
    
    
    
    1008. 12 =
    403. 5—
    1797
    
    By this sum received of Wm Cooper in two payments on account of Holkers Debt
        600——
  
  
    August
    8
    To paid City tax on your lot broad Way
    
    
    4. 16. 8
    
    
    
    
  
  
    1797
    
    To paid for cleaning whitewashing & painting your house
    
    
    34. 5. 6
    
    
    
    
  
  
    March
    7.
    To paid Robinson Carpenter for fencing your lot
    
    
    11. 11—
    
    
    
    
  
  
  
    May
    17
    To Cash paid yourself
    
    
    200——
    
    
    
    
  
  
    
    29
    To ditto paid price of Negro Woman
    
    
    90——
    
    
    
    
  
  
    June
    5
    To paid for coal per Order
    
    
    120——
    
    
    
    
  
  
    
    7
    To Cash paid yourself
    
    
    200——
    
    
    
    
  
  
    
    
    Ballance due J: B Church
    
    
     1496.13.10
    
    
    
    
  
  
    
    
    
    
    
    £2684.16—
    
    
    
    £2684.16—
  
  
    
    
    From the above Ballance deductions are to be made on two Accounts
    
    
    
    
    
    
    
  
  
    
    
    House Rent paid more than received about
    
    300
    
    
    
    
    
  
  
    
    
    Interest creditted from the supposition of a ballance which did not exist owing to a double credit of a sum received from Wadsworth, whole sum creditted £329.9.04—excess about
    }
    300  
    
    
    
    
    
  
  
    
    
    
    
    600—
    
    
    
    
    
  

E. E. New York June 15. 1797
A Hamilton
 